Citation Nr: 1130720	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  05-39 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1977 to September 1980, from June 1981 to May 1987, and from September 1987 to August 1998.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In June 2008, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  This additional development included scheduling the Veteran for a VA compensation examination for a medical nexus opinion concerning the etiology of his left shoulder disorder - but specifically in terms of whether it is attributable to an injury he sustained to this shoulder during his military service, after which he had tendonitis and a possible tear of his rotator cuff.  He had this VA examination in September 2009, and the examiner provided the requested opinion.  The AMC then readjudicated, but continued to deny, the claim in a November 2009 supplemental statement of the case (SSOC).

Since, however, the AMC sent that SSOC to an incorrect address, the Board again remanded the claim in January 2010 - this time to send a copy of that SSOC to the Veteran's correct address and to give him an opportunity in response to submit additional evidence and/or argument in support of his claim.  38 C.F.R. § 19.31 (2010).  The AMC called him in February 2010 to verify his correct address, which he provided, and using this new address the AMC sent him a copy of the November 2009 SSOC also in February 2010.  His representative inquired about the status of the appeal in June 2010, and the AMC returned the file to the Board in June 2011.  His representative then submitted additional argument, a post-remand brief, later in June 2011 confirming there was no additional medical evidence or information from the Veteran concerning his claim in response to this most recent SSOC.  The Board therefore is proceeding with the adjudication of the claim.


FINDINGS OF FACT

There is competent and credible evidence indicating the Veteran as likely as not developed left shoulder tendonitis while in the military from carrying a projectile onto a ship, which his doctors in service also suspected may have resulted in a rotator cuff injury or some type of nerve entrapment disorder, and that this consequent disability has persisted since his discharge from service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's left shoulder disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that to be considered unduly prejudicial, i.e., harmful and not just harmless, a VCAA notice or assistance error must be outcome determinative of a claim, and that, as the pleading party, the Veteran, not VA, has this burden of proof).


II.  Entitlement to Service Connection for a Left Shoulder Disorder

The Veteran attributes his left shoulder disorder to his military service, including especially to an incident during service, in 1989, when he was carrying a projectile onto a ship.  He believes that incident resulted in tendonitis, bursitis, and a tear of his rotator cuff, and he says that he has had consequent disability ever since.

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a 
pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

Stated somewhat differently, service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship or correlation between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

According to 38 C.F.R. § 3.303(b), if chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).


Certain conditions like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection also may be granted for any disease diagnosed after discharge, so long as the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  The Veteran's lay testimony concerning this also has to be credible, however, to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, tinnitus (ringing in the ears), pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  


In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the 
Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, there is no disputing the Veteran has a left shoulder disability.  He first presented at a VA treatment facility in May 2003 with complaints of pain in this shoulder, and in February 2004 his private physician, Dr. B.E., diagnosed a partial tear of the rotator cuff and rotator cuff tendonitis.  The September 2009 VA compensation examiner also diagnosed degenerative joint disease (DJD), i.e., arthritis, of this shoulder.  


So resolution of this claim ultimately turns on whether any of these diagnoses are attributable to the alleged injury in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran's service treatment records (STRs) confirm treatment for this alleged left shoulder injury in November 1989.  The resultant diagnosis was rotator cuff tendonitis from carrying a missile (projectile) aboard a ship.  Thereafter, he also received further evaluation and treatment for this shoulder due to continuing pain in December 1989, March 1990, January 1998, and May 1998, when he noted degenerative joint disease of this shoulder during his retirement examination.  And, as already explained, degenerative joint disease (DJD, i.e., arthritis) is a chronic condition, per se, so necessarily permanent so does not ever go away.  It has to be objectively confirmed by X-ray, however.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

Shortly following his discharge from service in August 1998, a November 1998 VA Pension Examination found the rotator cuff injury had resolved since the left shoulder reportedly was within normal limits.  However, private treatment records from February to April 2004 from the Veteran's private treating physicians, Drs. B.E. and J.D., indicate his left shoulder rotator cuff tear had in fact not resolved.  Indeed, he had arthroscopic surgery in April 2004 because of his continuous complaints of pain and a popping sensation, and an MRI confirmed he had a partial spraspinatus tear in the rotator cuff of this shoulder.

Pursuant to the Board's June 2008 remand directive, the Veteran had a VA compensation examination in September 2009 for a medical nexus opinion concerning the etiology of his left shoulder disability - and specifically in terms of whether it is attributable to the injury in service versus other unrelated factors.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

After examining the Veteran, this VA compensation examiner concluded this is a less likely than not proposition (less than 50/50 probability) because he could not find any constant evidence to support this claim with so many different diagnoses.  He added that the most current plain films, apparently referring to X-rays, show some tiny calcific density in the region of the posterior glenoid of uncertain etiology, and that the present findings may be an age-related syndrome and not the direct result of any injury while in the military.

In past decisions, the Court has held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).  But since an insufficient reason to grant a claim, it equally cannot be sufficient reason to deny a claim either because there remains this possibility of nexus or linkage between the disability and the Veteran's military service.  This is especially true when, as here, this commenting VA examiner readily acknowledged that the current X-ray findings are of "uncertain etiology", so in effect may or may not be related to the injury in question during the Veteran's military service.  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, however, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Rather, as mentioned, there need only be an approximate balance of evidence for and against the claim to warrant resolving this doubt in the Veteran's favor and grant his claim.  38 C.F.R. § 3.102.

Here, the Veteran's credible lay descriptions of continuity and chronicity of symptoms of a left shoulder disability, and the post-service treatment for the same disability, together with the relevant complaints and treatment he had while in service, at the very least places the evidence in equipoise on this determinative issue of causation and, in turn, warrants the granting of his claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a left shoulder disorder is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


